Citation Nr: 0419768	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  00-16 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury with spinal fusion.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the RO denied the veteran's claim for 
service connection for his back condition, including spinal 
fusion, in June 1999, finding that the evidence of record 
failed to establish any connection between the spinal fusion 
and any disease or injury in military service.  

The RO continued its denial of the veteran's claim in a 
rating decision in May 2002, which considered new evidence 
submitted by the veteran which included treatment records 
from his private physician, who performed the veteran's L4-S1 
fusion in December 1992.  The RO, however, found there was 
still not sufficient evidence to demonstrate a connection 
between an in-service injury and the veteran's current back 
condition.  

The RO also considered a VA examination conducted in July 
2002.  The veteran, at this VA examination, gave a history 
which included an in-service injury in January 1973, when the 
veteran hit his back against a footlocker, and another injury 
in 1974 when the veteran fell inside a turbine exhaust shaft 
on his ship.  The VA examiner, in reviewing the claim file, 
noted that the January 1973 injury was included in the 
service medical records.  The examiner also noted a record of 
the March 1974 fall in the ship, however, there are only 
reports of abrasions to the right hand and leg and some 
injury to the left elbow, but no reports of a back injury.  
The VA examiner acknowledged that the service medical records 
reflect treatment for back pain in August 1974, a few months 
after the fall.  The service medical records also show that 
the veteran reported hospitalization in the previous year for 
his low back pain, however, there was no record of this 1974 
hospitalization in the claim file at that time.  The final 
conclusion of the VA examiner was that the veteran 
experienced an in-service back injury in addition to the 
injury in January 1973, but that, based on the evidence 
available at that time, the VA examiner could not conclude 
that this second injury was so severe that it could be 
responsible for the degree of spinal degeneration which would 
ultimately require spinal fusion surgery such as the veteran 
had.  Based on the evidence in the record at the time of the 
examination, the VA examiner found that it was more likely 
that the veteran's deterioration was caused by repetitive 
stresses from post service employment rather than by an in-
service injury.  

In December 2003, on the date of his travel board hearing, 
the veteran submitted additional medical records from July 
1973 to June 1975, which show hospitalization for almost two 
weeks in August and September 1974 for treatment of low back 
pain radiating to both lower extremities.  This new evidence 
directly relates to the severity of the veteran's in-service 
back injury.  Based on the submission of this new evidence, 
the Board is of the opinion that the veteran should be 
scheduled for a further VA examination to determine whether 
it is at least as likely as not that the in-service back 
injury which occurred in March 1974 was severe enough to 
cause the veteran's current back problems and resulting 
spinal fusion.  The VA examiner should consider the entire 
claims file, including these medical records submitted in 
December 2003, in forming an opinion.  

The Board regrets the additional delay in adjudicating the 
veteran's claim that a remand will create; however it is 
necessary to ensure that the veteran receives all due 
consideration under the law.


	


Accordingly, this claim is REMANDED for the following 
development:

1.	The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.	The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have 
treated the veteran for his back 
condition.  After securing any 
necessary release(s), the RO should 
request copies of all indicated 
records which have not been previously 
secured and associated with the claims 
folder, to include any records from 
July 2002 to the present.  

3.	After the above development has been 
completed, and the relevant records 
associated with the veteran's claims 
folder, please schedule the veteran 
for a VA examination to determine the 
nature and etiology of his current 
back condition and spinal fusion.  The 
claims folder, including the new 
evidence submitted in December 2003, 
should be made available to the 
examiner for review prior to the 
examination and the examiner is 
requested to acknowledge such review 
in the examination report.  All 
necessary tests and studies should be 
accomplished.  A complete rationale 
for any opinion expressed should be 
included in the report.  The examiner 
should note and detail the veteran's 
reported symptoms.  The examiner 
should specifically opine whether the 
veteran's 1974 back injury was severe 
enough to cause the current back 
condition requiring spinal fusion.  
The examiner should indicate whether 
it is at least as likely as not (i.e., 
is there at least a 50 percent 
probability) that any diagnosis 
involving the veteran's back is 
related to service.  

4.	Following any other development deemed 
appropriate by the RO, the RO should 
re-adjudicate the claim on appeal.  If 
the benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

